DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on June 23, 2021.
Claims 1-18, 20-21, 26, 34, 36, and 41 have been previously cancelled. Claims 29 and 32 have been cancelled based on the current amendment. Claims 19, 22-25, 27-28, 30-31, 33, 35, 37-40 are currently pending in the application and are considered in this Office action, with claims 19 and 37 amended.

Response to Applicant’s Arguments
Because claims 19 and 37 have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. 
Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but they are not persuasive, as discussed below. 
Applicant argues that since Bruss (WO 2012/171871 A1) states that "When the selected operating program is executed, the server 8 generates control data" in active voice, and then states that "These control data can also be generated as a function of sensor data, which in turn is detected by a sensor device of the household appliance 2 
Applicant further argues even if the server of Bruss generates control data depending on sensor data that does not also mean that the server evaluates the sensor data to produce "evaluated sensor data", and that the server merely uses sensor data without producing "evaluated sensor data". Examiner respectfully disagrees with Applicant. The argument is not commensurate with the claim scope as the claim recites evaluating the sensor data, and the claim is silent about the server “producing” evaluated data, or that the evaluated data are already evaluated sensor data available that permit direct interpretation of the state of the washer (para 23 of the instant application). The sensor data received by the server and used to generate appropriate control data read on the claimed evaluated sensor data, in the broadest reasonable interpretation. Examiner further relied on Pietsch (US 2016/0231723 A1) for teaching of the server designed to utilize the received sensor data to detect when the sensor data exceed certain threshold values (para 17), to determine the current operational state of the domestic appliance on the basis of a comparison of the measured values and stored reference values (para 24).
Applicant argues that the claim recites that the external server is designed to automatically evaluate sensor data, and that consumer invoking a connection to get 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30-31, 33, and 35 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The scope of claims 30 and 33 cannot be ascertained since these claims depend on claim 29 that has been cancelled. For the purpose of this examination, claims 30 and 33 are interpreted as being dependent on claim 19. Correction is required. This rejection affects claims 31 and 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 25, 27-28, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1, Machine English translation was attached to Office action mailed on 4/7/2020), hereinafter Bruss in view of Pietsch et al. (US 2016/0231723 A1, cited in IDS), hereinafter Pietsch in further view of Glassman (US 2012/0316984 A1, cited in IDS), hereinafter Glassman.
Regarding claim 19, Bruss discloses a system (1, e.g. Fig. 1, Abstract) comprising a household appliance (2) that can be a dishwasher (para 9); a sensor device for capturing process-relevant parameters (e.g. temperature, speed, amount of resource, para 20); a machine control unit (control device 4, para 33) having a device for wireless data transmission (communication unit 6, para 34) for transmitting received sensor data from the sensor device to an external device that is a server (server 8, e.g. para 43), and that the sensor data are transmitted from the device for wireless data transmission (6) to the server (8) via an Internet connection (7, e.g. Abstract, para 34). The disclosed Internet data transmission reads on the claimed server being designed 
Pietsch teaches a system (1, e.g. Fig. 1) comprising a domestic appliance (7), such as a dishwasher (para 29); sensors (21-24) for capturing process-relevant parameters (e.g. Fig. 2, para 48); a device (2) for transmitting sensor data to the server (9), and that the server is designed to utilize the received sensor data to detect when the temperature of the domestic appliance exceeds certain threshold values (e.g. para 17), and that the server determines the current operational state of the domestic appliance on the basis of a comparison of the measured values and stored reference values (para 24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss with capability to compare the sensor data, such as temperature, magnetic field, emission signal, received from the sensors with the predetermined limit values, such as reference and threshold values, as taught by Pietsch, for the predictable result of determining operational status of the household appliance, since the number of rationales identified 
Bruss discloses that the server (8) is designed to communicate with a terminal of an operator of the dishwasher (communication device 10, e.g. paras 38 and 40). Bruss does not explicitly disclose that the server transmits the sensor data or partially evaluated sensor data to the terminal. Glassman teaches a system (e.g. Fig. 1) comprising an appliance (20), such as a dishwasher (e.g. Fig. 20, para 53), sensors (72) associated with the appliance (20) to monitor the operating state of the appliance (20) and provide such information to the remote terminal (70), via the server (68, para 51), and that communications between the appliance 20 and the server 68 may be exchanged via the Internet, World Wide Web, LAN, or other like type of wired or wireless network (para 46). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability to transmit sensor data received from the household appliance, such as dishwasher, to the terminal, as taught by Glassman for the predictable result of providing operator with current operating information, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) 
Bruss does not disclose that the server is designed to evaluate the sensor data such that a user behavior of the operator can be detected. Glassman further teaches that the server includes executable instructions for managing and/or monitoring various tasks associated with the operation of the appliance 20, as an example, the instructions may receive data related to use of consumables with the appliance and, based upon this data, recommend maintenance procedures for the appliance (para 46). Receiving data and linking them to the use of consumables implicitly teaches that the received data have been evaluated, and have been linked to the user behavior, such as use of consumables during washing. Glassman further teaches monitoring the operational status of the dishwasher such that the number of loads washed by the operator within a particular time period can be determined (Fig. 20). The taught determination by the server of the operational status of the dishwasher reads on the claimed evaluating the sensor data, and the taught determination of the number of loads reads on the claimed detection of user behavior, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability of evaluating the sensor data such that a user behavior of the operator can be detected, as taught by Glassman for 
Bruss discloses that the server (8) is designed to receive the detected error report (para 23). Bruss does not disclose that the detected error report can be taken as a basis for delivering a spare part to the operator of the dishwasher. Glassman teaches that the server is designed to manage and monitor various tasks associated with the operation of the appliance (20), receive data related to use of consumables and, based upon this data, recommend maintenance procedures for the appliance, order replacement product as needed (para 47), to locate replacement parts based on the sensed conditions of the appliance (para 53). The disclosed monitoring use and ordering replacement part reads on the claimed taking report and delivering spare part to the operator.  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability of ordering replacement parts upon data received from the appliance, as taught by Glassman for the predictable result of providing operator with needed resources, since the number of rationales identified by Supreme Court in KSR to 
Regarding claim 25, Bruss discloses that during the operating processes, the control device (4) records error data of the household appliance (2) and transmits it to the server (8, para 23, 44). Bruss does not explicitly that the server is designed to utilize the received sensor data as a basis for performing error detection. 
Pietsch teaches that the server is designed to utilize the received sensor data to determine the current operational state of the appliance (para 20), to utilize sensor data to detect an operational error of the domestic appliance as an operational state (para 25), to detect operating errors of the domestic appliance in which the temperature of the domestic appliance exceeds certain threshold values (e.g. para 17). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss with capability to determine errors based on the received sensor data, as taught by Pietsch for the predictable result of monitoring the operation of the household appliance, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Determining errors on the server side is known in the prior art, as taught by Pietsch. 
Regarding claim 27, Bruss discloses that error data are transmitted to the server, and the customer service can be informed about the errors of the household appliance without the need for a technician on site (para 23). The disclosed capability is interpreted as the server is designed to utilize the data received from the machine control unit as a basis for performing service recommendation detection, in the broadest reasonable interpretation. The server of Bruss modified with error detection capabilities of Pietsch is capable to utilize the received sensor data as a basis for performing service recommendation detection, as claimed.
Regarding claim 28, Bruss discloses that the device for wireless data transmission (6) is in the form of a WLAN device (communicates via WLAN router 9, para 35).
Regarding claim 30, Bruss discloses that the terminal (10) of the operator of the dishwasher is a PC, laptop, or smartphone (para 38). Glassman further teaches that the remote terminals (70) can be smart phones, desk-top computers, tablet computers (para 45).
Regarding claim 31, Bruss discloses that the server (8) can evaluate the sensor data and use the sensor data as a basis to transmit an appropriate recommendation to the operator of the dishwasher (e.g. that the process is completed, para 24). Bruss does not disclose recommendation for optimizing the operation of the dishwasher. 
Glassman teaches that networking capabilities of the appliance are leveraged to provide at least smart diagnostics (200), energy management (202), remote monitoring (e.g. Fig. 2), new cycles, detergent correct use (e.g. Fig. 3), that data gathered by the sensors (72) can be provided to a service center associated with a remote server (68) whereupon such data can be evaluated and a diagnostic report generated for display at the appliance (20) and/or at another device (70), and that a diagnostic report (300) can include an indication of any perceived problems as determined via an analysis of the received data, describe possible causes for a problem and describe possible solutions (e.g. Fig. 3, para 48), suggest improvements on appliance usage (para 55). The possible solutions or suggested improvements on usage to be displayed for the operator taught by Glassman reads on the claimed recommendation for optimizing the operation of the dishwasher. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability of providing recommendations, as taught by Glassman for the predictable result of providing operator with needed resources, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Conducting smart diagnostics and suggesting solutions for the problems is known in the prior art, as taught by Glassman. Modifying the server of Bruss and Pietsch to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enabling the operator to better perform the operation of the appliance, rendering this limitation obvious.
Regarding claim 33, Bruss discloses that the server (8) is designed to communicate with a terminal of an operator of the dishwasher (communication device 10 of the user, paras 38 and 40). Bruss does not disclose an app installed on the terminal. Glassman teaches that the server (68) is designed to communicate with a terminal of an operator of the dishwasher (e.g. device 70, such as smart phones, computers, tablets, Fig. 1, paras 45 and 48), and an app (tablet  or mobile based application) installed on the terminal such that the terminal can communicate with the server and/or with the manufacturer and can present data to the operator of the dishwasher (applications 2000, 2100, 2200, 2300, 2500, e.g. Fig. 20, paras 70-75).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the terminal in the system of Bruss, Pietsch, and Glassman with the app of Glassman for the predictable result of providing means for communication with the server and the operator, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The apps (end-user programs) are known in the art of the remotely controlled household appliances, as taught by Glassman; and one of ordinary skill in the art would consider inclusion of the app in the terminal of Bruss, Pietsch, and Glassman for the reasons of providing an interface for remote communications with the server and/or the operator. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more "than the predictable use of prior-art elements according to their established functions." Thus the invention as a whole was clearly .
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1), hereinafter Bruss in view of Pietsch et al. (US 2016/0231723 A1), hereinafter Pietsch in further view of Glassman (US 2012/0316984 A1), hereinafter Glassman in further view of Bigott (US 2006/0254619 A1), hereinafter Bigott.
The reliance of Bruss, Pietsch, and Glassman is set forth supra.
Regarding claim 22, Bruss discloses that sensor data can contain information about a current operating temperature, and that depending on this sensor data, the server can then generate the control data and transmit it to the household appliance (para 20). The disclosed capability reads on the server being designed to perform temperature evaluation. Bruss does not disclose that the server is designed to perform temperature logging.
Bigott teaches a dishwasher (100) comprising a temperature sensor (para 180); a control system (para 187) configured for wireless communication with an external system (para 259) via a data communication interface (para 179), that the control system can monitor and store temperature (para 184), and to communicate and provide stored data, including temperatures, over a communication interface at a predetermined time for a snapshot of a performance to a technician or for self-diagnostics (para 185). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss, Pietsch, and Glassman with capability to log temperature taught by Bigott for the predictable result of monitoring the temperature, 
Regarding claim 23, Bruss discloses that sensor data can contain a current amount of an operating resource, and that depending of the sensor data, the server can generate the control data (para 20). The disclosed generation of the control data by the server based on the current amount of the operating resource implicitly teaches the server being designed to perform resource use evaluation on the basis of the received sensor data.
Regarding claim 24, Bruss discloses that the server (8) is designed to contain energy cost information (energy data are stored on the server includes information about the current and future price of electrical energy, the control device can download this energy data, the operating processes are carried out during a time in which the costs for electrical energy are the cheapest, para 46). Bruss does not disclose that the server is designed to perform operating cost computation on the basis of the resource use evaluation.
Bigott teaches that the system is configured to perform determination of operating costs as function of an operating characteristics (para 186). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss and Pietsch with capability to perform operating cost computation taught by Bigott for the predictable result of calculating operating costs of the dishwasher, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Calculating operating costs is known in the prior art, as taught by Bigott. Modifying the server of Bruss, Pietsch, and Glassman to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enabling optimization of dishwasher operations, rendering this limitation obvious.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bruss et al. (WO 2012/171871 A1), hereinafter Bruss in view of Pietsch et al. (US 2016/0231723 A1), hereinafter Pietsch in further view of Glassman (US 2012/0316984 A1), hereinafter Glassman in further view of Dirschus et al. (US 20150106710 A1), hereinafter Dirschus.
The reliance of Bruss, Pietsch, and Glassman is set forth supra.
Regarding claim 35, Glassman teaches instructions transmitted from the server to the terminal (e.g. example of diagnostics report shown in Fig. 3), including information regarding cleaning the appliance (e.g. for washing machine, “run rinse cycle” when drain is blocked, Fig. 3).  Glassman does not teach operating instructions for refilling or cleaning the dishwasher. 
Dirschus teaches a system comprising a dishwasher (para 31), a man-machine interface (12), a data transmission device (PDA 26), and a retrieval function 28 which can output a plurality of messages or work instructions or guidance or the like is stored on the PDA 26 to a mobile device with larger display (para 39); and that the operating instructions can comprise a video film in which it is shown that the tank filter must be removed from the washing chamber and must be manually emptied at the end of the operation (para 19), maintenance instructions (44, para 52). The disclosed video comprising removing the filter and emptying it, and maintenance instructions read on the claimed instruction for cleaning the dishwasher, in the broadest reasonable interpretation. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Bruss, Pietsch, and Glassman with capability to retrieve and display detailed operating instructions, such as video of cleaning the dishwasher after the use by removing and emptying the filter, as taught by Dirschus for the predictable result of providing user with specific and detailed operational help, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Retrieving context-specific operational instructions from a central location to provide help to the operator via the terminal is known in the prior art, as taught by Dirschus. Modifying the server of Bruss, Pietsch, and Glassman to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enabling operator to better operate and maintain appliance, rendering this limitation obvious.
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2012/0316984 A1), hereinafter Glassman in view of Falcioni et al. (EP 1446856 B1), hereinafter Falcioni.
Regarding claim 37, Glassman discloses a system (Fig. 1) comprising a household appliance (20) that can be a dishwasher (para 53); sensors (72) operable to monitor water level, heat, usage (para 44), electrical characteristics (para 50), and operating state (para 51), data indicative of usage of a consumable with the appliance (para 76); a machine control unit (processing system 22, para 42) having a device (bus 26) for wireless data transmission (network interface 73, para 34) and designed to receive sensor data from the sensors and wirelessly transmit the sensor data to an external server (68). The disclosed sensor capabilities implicitly teach that the sensors are operable to monitor function-relevant components of the dishwasher, such as motor, pump, heater, or dispenser. 
Glassman further discloses that the server (68) is designed to receive sensor data (e.g. electrical consuming characteristics, paras 50, operating state of appliance, para 51, monitor usage information, para 57, monitor energy consumption, para 60, general status, load status, para 61), that the data may be received wirelessly from multiple appliances (paras 50, 57, 75). Glassman further discloses that the server is designed to perform smart diagnostic 200, energy management 202, remote monitoring 204 (e.g. Fig. 2, paras 46-47, 50), that data gathered by one or more of the sensors 72 can be evaluated and a diagnostic report is generated that includes an indication of any perceived problems as determined via an analysis of the received data, describes possible causes for a problem 302, and describes possible solutions 304 for the i.e. performed by the programs executed on the server, in the broadest reasonable interpretation. Further the disclosed server executing instructions for recommending maintenance procedures based on the received data implicitly teaches 
Glassman further discloses monitoring the operational status of the dishwasher such that the number of loads washed by the operator within a particular time period can be determined (Fig. 20). The disclosed determination by the server of the operational status of the dishwasher reads on the claimed evaluating the sensor data, and the taught determination of the number of loads reads on the claimed detection of user behavior, in the broadest reasonable interpretation.
Glassman further discloses that the server is designed to manage and monitor various tasks associated with the operation of the appliance (20), receive data related to use of consumables and, based upon this data, recommend maintenance procedures for the appliance, order replacement product as needed (para 47), to locate replacement parts based on the sensed conditions of the appliance (para 53). The 
Glassman does not explicitly disclose that the server is designed to receive data from multiple appliances of the same type, i.e. from different households. Falcioni teaches a system (Fig. 3) comprising an appliance HA; a device SA for capturing process-relevant parameters (power, current, para 3, temperature, para 62); that the captured data is transmitted to an external server SE designed to evaluate received data and to automatically compare data to the predetermined limit values (reference values, paras 43, 54), and to directly detect operational anomalies characterized by slow changes in behavior of the appliance HA, malfunctions characterized by rapid and significant changes in behavior, and malfunctions that would otherwise be difficult the detect (paras 55-56), and that the external server is designed to monitor appliances of the same type, and to compare the reference patterns relative to homogeneous electrical appliances with each other (paras 57 and 59).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the server of Glassman with capability to retrieve and data from multiple appliances of the same type, as taught by Falcioni for the predictable result of monitoring operations of multiple appliances of the same type, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Monitoring appliances of the same type via the server is known in the prior art, as taught by Falcioni. Modifying the server of Glassman to have this capability would be recognized by one in the art as 
Regarding claim 40, Glassman discloses a diagnostic report (1118, Fig. 11B, para 63), that the instructions may recommend maintenance procedures (para 46), that the at least one operating instruction (diagnostics report 300) comprises a description of a process for cleaning one or more components of the dishwasher (e.g. clean blocked drain) and explains a repair or service operation such that the repair or service operation can be performed by the operator (causes and solutions provided, para 48, e.g. Figs. 3, 11B). The disclosed functionalities are interpreted as the server is capable of sending notifications comprising description of the cleaning process of one or more components of the appliance.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2012/0316984 A1), hereinafter Glassman, in view of Falcioni et al. (EP 1446856 B1), hereinafter Falcioni, in further view of Lambert et al. (US 2017/0105595 A1), hereinafter Lambert.
The reliance of Glassman and Falcioni is set forth supra.
Regarding claims 38 and 39, Glassman discloses monitoring whether the door of the appliance is closed or open (door is ajar, para 66).Glassman does not explicitly disclose that the door is the door of the dishwasher. Lambert teaches a dishwasher (10, Fig. 1) comprising a sensor (65) operable to monitor at least one function-relevant component of the dishwasher (door, para 17), a controller (40), a device (communications interface 458) for wireless data transmission (para 17), and that the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711